CHAPMAN, J.
Plaintiffs in error recovered judgment against defendant in error for personal injury to their minor son. The judgment of the trial court was reversed by the Court of Civil Appeals (255 S. W. 448) and plaintiffs in error’s application for writ of error was granted in this court. Before the ease was submitted, attorneys for defendant in error filed a motion to dismiss the appeal upon the ground that they had made settlement with plaintiffs in error. Attorneys for plaintiff in error controverted this motion, alleging that they owned a part of the cause of action of plaintiffs in error, and that no settlement was made with them for their interest. Since we took the whole case under consideration attorneys for defendant in error have made settlement with the attorneys for plaintiffs in error, of which we have been notified by letter hereto attached, and in which letter from attorneys for defendant in error it is stated that the case may be dismissed at the cost of defendant in error. We therefore recommend that the case be dismissed, at the cost of defendant in error, Houston, East & West Texas Railway Company.
•CURETON, C. J.
This cause having been compromised and settled it is dismissed as recommended by the Commission oí Appeals.